DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 7 to Pg.11 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Fuxman doesn’t teach using a set of query text that was used by a set of users in a set of searches that resulted in a image file being included in a set of transmitted messages as a basis for an embedding vector for the image file as a basis for generating a first plurality of smart replies.
	Applicant’s arguments have been considered, but are persuasive. Examiner respectively resubmits a 2nd Non-Final rejection.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuxman et al. (US 2018/0210874), hereafter referred to as “Fuxman” in view of Yang et al. (US 20100205202), hereafter referred to as “Yang”

Regarding claim 1, Fuxman discloses:
	A computer-implemented method comprising:
detecting, by a computer system comprising a memory ([0044]) and at least one hardware processor ([0044]), that a first message comprising a first image file has been transmitted from a first computing device of a first user to a second computing device of a second user ([0071]);
generating, by the computer system, a first plurality of smart replies ([0071]);
causing, by the computer system, each one of the first plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element ([0106]; [0170]).
Fuxman also doesn’t teach, but Yang teaches:
generating, by the computer system, a first plurality of smart replies (e.g. representative images of clusters; [0063]) based on a first embedding vector of the first image file (e.g. the set including the initial query and the additional keyword; [0063]), the first embedding vector of the first image file being based on a first set of query text (e.g. Q; [0023]) used by a first set of users in a first set of searches that resulted in the first image file being included in a first set of transmitted messages (e.g. images associated with the initial query, Q, and each respective keyword, q; [0023], “Returning to FIG. 4, process 400 includes operation 402, which represents user 102 submitting, and search engine 106 receiving, a request for images associated with a query, Q. Continuing the example from above, user 102 may submit the search query ‘Apple,’ or user 102 may submit any other query comprising one or more other words. Next, operation 404 represents that search engine 106 may, in response, determine images that are associated with the submitted query, using known techniques or otherwise;” [0045], “...For a given ambiguous query Q (e.g., ‘Apple’), operation 406 attempts find a set of keywords from the union of all the keywords S. Such keywords should be able to resolve the ambiguity of Q and thus they should be both sufficiently related to the initial query and sufficiently informative to diversely reflect different aspects of the initial query...;” [0056], “Having selected a set of keywords, S, process 400 proceeds to determine images for suggestion. To do so, operation 408 determines images that are associated with the initial query, Q, and each respective keyword, q. The suggested images should be informative enough to assist users to clarify their search intent effectively...;” [0062], “Next, operation 412 represents that search engine 106 may return, to the client computing device 104 of user 102, the suggested keywords and images for selection in order to refine the image search. For instance, search engine 106 may return the keywords ‘Computer,’ ‘Fruit,’ and ‘Smart Phone,’ along with representative images of clusters therein”), the first set of users comprising at least one other user different from the second user ([0005], “FIG. 1 depicts an illustrative architecture in which users submit search queries to a search engine. In response, the search engine may suggest to the users to refine their searches by selecting an additional keyword and a representative image;” [0063], “...In some instances, the user selects both the keyword and the image by selecting, from the UI, an image that is associated with a particular keyword (and, in some instances, associated with a particular cluster of the keyword). At operation 414, search engine 106 receives the selection and, in response, attempts to rank and return images according to the selection...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using neutral network as taught by Fuxman with the inclusion of the visual and textual query suggestion as taught by Yang because auto-suggestion image search is intuitive to use and reduces the time it takes a user to perform the actual search.

Regarding claim 2, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
receiving, by the computer system, a first user selection of one of the first plurality of smart replies from the second computing device ([0106]; [0170]); and
transmitting, by the computer system, a second message including the selected one of the first plurality of smart replies to the first computing device in response to the receiving of the first user selection ([0106]; [0170]).

Regarding claim 3, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
	wherein each one of the first plurality of smart replies comprises a corresponding text or a corresponding image file ([0057]).

Regarding claim 4, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
	wherein the first image file comprises a static image file or an animated image file ([0065]).

Regarding claim 5, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
	detecting, by the computer system, that a second message has been transmitted from the first computing device to the second computing device ([0071]);
	generating, by the computer system, a second plurality of smart replies including a second image file based on the second message and a second embedding vector of the second image file ([0071]), the second embedding vector of the second image file being based on at least one of the second textual metadata of the second image file ([0078]), second image data of the second image file ([0101]), and second query text used by a second set of users in a second set of searches that resulted in the second image file being included in a second set of transmitted messages (the claim elements are recited in the alternative where only one of the three options is required to teach the instant claim); and
	causing, by the computer system, each one of the second plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element ([0106]; [0170]).

Regarding claim 6, Fuxman-Yang discloses the method of claim 5, however Fuxman teaches:
receiving, by the computer system, a second user selection of one of the second plurality of smart replies from the second computing device ([0106]; [0170]); and
transmitting, by the computer system, a third message including the selected one of the second plurality of smart replies to the first computing device in response to the receiving of the second user selection ([0106]; [0170]).

Regarding claim 7, Fuxman-Yang discloses the method of claim 6, however Fuxman teaches:
wherein the second message comprises at least one of text or a third image file ([0001]; [0071]).

Regarding claim 8, Fuxman-Yang discloses the method of claim 5, however Fuxman teaches:
wherein the second image file comprises a GIF file ([0159]).

Regarding claim 9, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
wherein the first embedding vector of the first image file is based on the first textual metadata of the first image file ([0078]).

Regarding claim 10, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
wherein the first embedding vector of the first image file on the first image data of the first image file ([0101]).

Regarding claim 14, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
receiving, by the computer system, a plurality of conversations between other users, each one of the conversations including the first image file and corresponding textual data displayed in association with the first image file as part of the conversation (e.g. image tags; [0001]; [0088]; [0158]); and
generating, by the computer system, the first embedding vector of the first image file based on the first image file and the corresponding textual data of the plurality of conversations ([0101]).

Regarding claim 15, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
	wherein the computer system comprises a remote server (e.g. third party server; [0029]).

Regarding claim 16, Fuxman-Yang discloses the method of claim 1, however Fuxman teaches:
	wherein the computer system comprises the second computing device ([0023]).

Regarding claim 17, Fuxman discloses:
	A system comprising:
		at least one hardware processor ([0044]); and
a non-transitory machine-readable medium ([0044]) embodying a set of instructions that, when executed by the at least one hardware processor ([0044]), cause the at least one processor to perform operations comprising:
detecting that a first message comprising a first image file has been transmitted from a first computing device of a first user to a second computing device of a second user ([0071]);
generating, by the computer system, a first plurality of smart replies ([0071]);
causing, by the computer system, each one of the first plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element ([0106]; [0170]).
Fuxman also doesn’t teach, but Yang teaches:
generating, by the computer system, a first plurality of smart replies (e.g. representative images of clusters; [0062]) based on a first embedding vector of the first image file (e.g. S; [0023]), the first embedding vector of the first image file being based on a first set of query text (e.g. Q; [0023]) used by a first set of users in a first set of searches that resulted in the first image file being included in a first set of transmitted messages (e.g. images associated with the initial query, Q, and each respective keyword, q; [0023], “Returning to FIG. 4, process 400 includes operation 402, which represents user 102 submitting, and search engine 106 receiving, a request for images associated with a query, Q. Continuing the example from above, user 102 may submit the search query ‘Apple,’ or user 102 may submit any other query comprising one or more other words. Next, operation 404 represents that search engine 106 may, in response, determine images that are associated with the submitted query, using known techniques or otherwise;” [0045], “...For a given ambiguous query Q (e.g., ‘Apple’), operation 406 attempts find a set of keywords from the union of all the keywords S. Such keywords should be able to resolve the ambiguity of Q and thus they should be both sufficiently related to the initial query and sufficiently informative to diversely reflect different aspects of the initial query...;” [0056], “Having selected a set of keywords, S, process 400 proceeds to determine images for suggestion. To do so, operation 408 determines images that are associated with the initial query, Q, and each respective keyword, q. The suggested images should be informative enough to assist users to clarify their search intent effectively...;” [0062], “Next, operation 412 represents that search engine 106 may return, to the client computing device 104 of user 102, the suggested keywords and images for selection in order to refine the image search. For instance, search engine 106 may return the keywords ‘Computer,’ ‘Fruit,’ and ‘Smart Phone,’ along with representative images of clusters therein”), the first set of users comprising at least one other user different from the second user ([0005], “FIG. 1 depicts an illustrative architecture in which users submit search queries to a search engine. In response, the search engine may suggest to the users to refine their searches by selecting an additional keyword and a representative image;” [0063], “...In some instances, the user selects both the keyword and the image by selecting, from the UI, an image that is associated with a particular keyword (and, in some instances, associated with a particular cluster of the keyword). At operation 414, search engine 106 receives the selection and, in response, attempts to rank and return images according to the selection...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using the neutral network as taught by Fuxman with the inclusion of the visual and textual query suggestion as taught by Yang because auto-suggestion image search is intuitive to use and reduces the time it takes a user to perform the actual search.

Regarding claim 18, Fuxman discloses the method of claim 17, however Fuxman teaches:
receiving, by the computer system, a first user selection of one of the first plurality of smart replies from the second computing device ([0106]; [0170]); and
transmitting, by the computer system, a second message including the selected one of the first plurality of smart replies to the first computing device in response to the receiving of the first user selection ([0106]; [0170]).

Regarding claim 19, Fuxman-Yang discloses the method of claim 17, however Fuxman teaches:
	wherein each one of the first plurality of smart replies comprises a corresponding text or a corresponding image file ([0057]).

Regarding claim 20, Fuxman discloses:
	A non-transitory machine-readable medium ([0044]) embodying a set of instructions that, when executed by at least one hardware processor ([0044]), cause the processor to perform operations, the operations comprising:
	detecting that a first message comprising a first image file has been transmitted from a first computing device of a first user to a second computing device of a second user ([0071]).
generating, by the computer system, a first plurality of smart replies ([0071]);
causing, by the computer system, each one of the first plurality of smart replies to be displayed on the second computing device of the second user as a corresponding selectable user interface element ([0106]; [0170]).
Fuxman also doesn’t teach, but Yang teaches:
generating, by the computer system, a first plurality of smart replies (e.g. representative images of clusters; [0062]) based on a first embedding vector of the first image file (e.g. S; [0023]), the first embedding vector of the first image file being based on a first set of query text (e.g. Q; [0023]) used by a first set of users in a first set of searches that resulted in the first image file being included in a first set of transmitted messages (e.g. images associated with the initial query, Q, and each respective keyword, q; [0023], “Returning to FIG. 4, process 400 includes operation 402, which represents user 102 submitting, and search engine 106 receiving, a request for images associated with a query, Q. Continuing the example from above, user 102 may submit the search query ‘Apple,’ or user 102 may submit any other query comprising one or more other words. Next, operation 404 represents that search engine 106 may, in response, determine images that are associated with the submitted query, using known techniques or otherwise;” [0045], “...For a given ambiguous query Q (e.g., ‘Apple’), operation 406 attempts find a set of keywords from the union of all the keywords S. Such keywords should be able to resolve the ambiguity of Q and thus they should be both sufficiently related to the initial query and sufficiently informative to diversely reflect different aspects of the initial query...;” [0056], “Having selected a set of keywords, S, process 400 proceeds to determine images for suggestion. To do so, operation 408 determines images that are associated with the initial query, Q, and each respective keyword, q. The suggested images should be informative enough to assist users to clarify their search intent effectively...;” [0062], “Next, operation 412 represents that search engine 106 may return, to the client computing device 104 of user 102, the suggested keywords and images for selection in order to refine the image search. For instance, search engine 106 may return the keywords ‘Computer,’ ‘Fruit,’ and ‘Smart Phone,’ along with representative images of clusters therein”), the first set of users comprising at least one other user different from the second user ([0005], “FIG. 1 depicts an illustrative architecture in which users submit search queries to a search engine. In response, the search engine may suggest to the users to refine their searches by selecting an additional keyword and a representative image;” [0063], “...In some instances, the user selects both the keyword and the image by selecting, from the UI, an image that is associated with a particular keyword (and, in some instances, associated with a particular cluster of the keyword). At operation 414, search engine 106 receives the selection and, in response, attempts to rank and return images according to the selection...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using the neutral network as taught by Fuxman with the inclusion of the visual and textual query suggestion as taught by Yang because auto-suggestion image search is intuitive to use and reduces the time it takes a user to perform the actual search.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuxman et al. (US 2018/0210874) in view of Yang et al. (US 20100205202), as applied to claim(s) 1-10 and 14-20, in further view of Zhang et al. (US 2011/0238645), hereafter referred to as “Zhang”.

Regarding claim 12, Fuxman-Yang discloses the method of claim 1. Fuxman in view of Yang also doesn’t teach: receiving, by the computer system, first query text included in the first message transmitted from the first computing device to the second computing device, the first query text having been used by the first user in a first search that resulted in the first image file being included in the first message transmitted from the first computing device to the second computing device; wherein one of the corresponding user interface elements of the first plurality of smart replies is configured to trigger an image file search using the first query text as a search query for the search. In an analogous art, Zhang teaches:
receiving, by the computer system, first query text included in the first message transmitted from the first computing device to the second computing device, the first query text having been used by the first user in a first search that resulted in the first image file being included in the first message transmitted from the first computing device to the second computing device ([0057]);
wherein one of the corresponding user interface elements of the first plurality of smart replies is configured to trigger an image file search using the first query text as a search query for the search ([0057]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using the neutral network and the visual and textual query suggestion as taught by Fuxman and Yang with the inclusion of the auto-complete processes used to process the query as it is being entered to generate an auto-suggestion key word based on fewer than all the letters of the query to use as a search argument for the search and matching picture as taught by Zhang because auto-suggestion keyword search is intuitive to use and reduces the time it takes a user to perform the actual search.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuxman et al. (US 2018/0210874) in view of Yang et al. (US 20100205202), as applied to claim(s) 1-10 and 14-20, in further view of Zhang et al. (US 2011/0238645), and in further view of Miklos et al. (US 2017/0195269), hereafter referred to as “Miklos”.

Regarding claim 13, Fuxman-Yang discloses the method of claim 1. Fuxman in view of Yang also doesn’t teach: generating, by the computer system, a search query based on the first embedding vector of the first image file, wherein one of the corresponding user interface elements of the first plurality of smart replies is configured to trigger an image file search using the generated search query for the search; receiving, by the computer system, a user selection of one of the corresponding user interface elements. In an analogous art, Zhang teaches:
generating, by the computer system, a search query based on the first embedding vector of the first image file, wherein one of the corresponding user interface elements of the first plurality of smart replies is configured to trigger an image file search using the generated search query for the search (e.g. auto-suggestion key word; [0057], As a note, the step of generating is being considered. For example, the pictures may be located in a configuration file. When combined with the teachings of Fuxman, these configuration files may be located locally after the first message comprises a file image file has been transmitted from a first computing device of a first user to a second computing device of a second user (claim 1). Also, the user provides a search argument for the configuration file. If there is no match, the system may search the configuration file for a picture matched with the auto-suggestion key word as a second search argument. Where it was unclear how the auto-suggestion keyword is generated and it was assumed that machine learning performs this, evidence is provided where Kong (US 2018/0039406) teaches previous words, sentences associated with previous messages sent and/or received by the computing device to suggest a search query. This would be the smart replies.);
receiving, by the computer system, a user selection of one of the corresponding user interface elements (e.g. auto-complete dropdown; [0057], As a note, the auto-complete is based on previous entered searches.).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using the neutral network and the visual and textual query suggestion as taught by Fuxman and Yang with the inclusion of the auto-complete processes used to process the query as it is being entered to generate an auto-suggestion key word based on fewer than all the letters of the query to use as a search argument for the search and matching picture as taught by Zhang because auto-suggestion keyword search is intuitive to use and reduces the time it takes a user to perform the actual search.
Fuxman in view of Zhang also doesn’t teach: performing, by the computer system, the image file search using the generated search query for the search in response to the user selection of the one of the corresponding user interface elements; generating, by the computer system, search results including a plurality of image files based on the search; causing, by the computer system, the search results including the plurality of image files to be displayed on the second computing device, each one of the plurality of image files being displayed as a corresponding selectable user interface element configured to transmitting a second message including the selected one of the plurality of image files to the first computing device in response to a user selection of the corresponding selectable user interface element of the selected one of the plurality of image files. In an analogous art, Miklos teaches:
performing, by the computer system, the image file search using the generated search query for the search in response to the user selection of the one of the corresponding user interface elements ([0093], “...the electronic document(s) may be located by issuing a search of one or more corpuses of documents, where the search includes one or more search parameters that are derived from the electronic communication. As one example, where a message includes ‘can you send me the photos from your trip to Chicago last week?’, a search may be issued using an ‘images’ search parameter derived from an n-gram of the message (e.g., ‘photos’), using a date search parameter derived from an n-gram of the message (e.g., ‘last week’), and/or using a location search parameter derived from an n-gram of the message (e.g., ‘Chicago’) to identify photos that meet the search criteria...,” As a note, the user selection of the one of the corresponding user interface elements has been addressed by Zhang. That is, the search criteria has been selected by the auto-complete function.)
generating, by the computer system, search results including a plurality of image files based on the search ([0096], “...graphical user interface element 481E is associated with all pictures of the user composing the reply that were taken ‘last week’ in ‘Chicago’ and may be identified based on issuing a search of the user's documents using ‘images’, ‘Chicago’, and ‘last week’ search parameters that are based on the original text message 475E...”);
causing, by the computer system, the search results including the plurality of image files to be displayed on the second computing device, each one of the plurality of image files being displayed as a corresponding selectable user interface element configured to transmitting a second message including the selected one of the plurality of image files to the first computing device in response to a user selection of the corresponding selectable user interface element of the selected one of the plurality of image files ([0096], “...User selection of graphical user interface element 481E may attach those pictures to the reply or incorporate link(s) to the pictures in the reply (e.g., a hyperlink incorporated in the reply section 480E)...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the automatic suggested responses to images received in messages using the neutral network and the visual and textual query suggestion and the auto-complete processes used to process the query as it is being entered to generate an auto-suggestion key word based on fewer than all the letters of the query to use as a search argument for the search and matching picture as taught by Fuxman, Yang, and Zhang with the inclusion of issuing a search of one or more corpuses of documents, where the search includes one or more search parameters that are derived from the electronic communication and identifying photos that meet the search criteria and graphical user interface element  is associated with all pictures of the user composing the reply that were taken ‘last week’ in ‘Chicago’ and may be identified based on issuing a search of the user's documents using ‘images’, ‘Chicago’, and ‘last week’ search parameters that are based on the original text message as taught by Miklos because performing a search inferred from the electronic communications is intuitive to use and reduces the time it takes a user to perform the actual search.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444